Opinion issued October 7, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00511-CV
———————————
William Earl Cunningham, Appellant
V.
Gerald A.
Campbell, M.D., Senior Ophthalmologist, Appellee

 

 
On Appeal from the 10th District Court
Galveston County, Texas

Trial Court Case No. 07CV0836
 

MEMORANDUM
OPINION
Appellant William Earl Cunningham
has failed to provide the Court with a current address or timely file a
brief.  See Tex. R. App. P. 6.3, 38.8(a).  On May 25, 2010, the clerk of this Court
notified Cunningham, by certified and first class mail at his last known
address, of his failure to comply with the briefing schedule and required him
to provide his current address within ten (10) days of the date of that notice
or risk involuntary dismissal of his appeal without further notice.  
Appellant did not respond to that
notice.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).  The
appeal is dismissed for want of prosecution for failure to timely file a
brief.  
PER
CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.